Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 1 of 7 PagelD #: 1728

THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

Vv. ) Civil Action No. 70-36

)

)

MISSISSIPPI, et al., (WEBSTER COUNTY )
SCHOOL DISTRICT), )
)

)

Defendants. )

)

 

MEMORANDUM IN SUPPORT OF JOINT MOTION
FOR DECLARATION OF UNITARY STATUS AND DISMISSAL

The Plaintiff, United States of America (“United States”) and the Defendant, Webster
County School District (“the District”), respectfully submit this memorandum in support of their
Joint Motion for Declaration of Unitary Status and Dismissal.

Procedural History

The United States initiated a school desegregation case on July 9, 1970, against the State
of Mississippi, and on August 10, 1970, the Court entered a Consent Decree requiring the
District take all reasonable and necessary steps to terminate the de jure segregated school
system. The Consent Order requires that the District assign faculty and staff to schools in a
manner such that the ratio of black to white teachers at a school is substantially the same as the
ratio in the District. The Order also includes a provision that the District hire, assign, promote,
pay, demote, dismiss, and otherwise treat faculty and staff who work directly with students
without regard to race, color, or national origin. The Order requires that the District permit

transfers and provide transportation to students who transfer from a school in which his/her race

 

 
Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 2 of 7 PagelD #: 1729

is in the majority to a school in which his/her race is in the minority. The Order prohibits the
District from maintaining any classroom, non-classroom, or extracurricular activity ona
segregated basis or prohibiting participation on the basis of race, color, or national origin. Under
the Order, the District must conduct site selection and school construction in a manner that
prevents the recurrence of the dual system. The Order additionally requires that the District
create bus routes and assign students to buses in a non-segregated and nondiscriminatory
manner.

Throughout the case, the parties have corresponded about the District’s ongoing
obligations under the Order, including an out of court agreement in 2002 that the District take
certain steps related to student assignment and placement within schools, faculty and staff
recruitment, extracurricular activities. The United States has also conducted on-site reviews,
including most recently in May 2019. The United States has regularly received data and
information from the District regarding its efforts to comply with this Order, including most
recently a Court report filed on April 11, 2019. The United States has now determined based
upon a review of the data provided by the District and on-site reviews that the District has
eliminated the vestiges of de jure segregation to the extent practicable.

Legal Standard

The goal of a school system operating pursuant to a desegregation order is to convert
promptly from a de jure segregated school system to a system without “white” schools or
“black” schools, but just schools. Green v. Cty. Sch. Bd. of New Kent Cty., 391 U.S. 430, 442
(1968). As established by the Supreme Court, a school district seeking a declaration of unitary
status and termination of judicial supervision must show that it has: (1) fully and satisfactorily

complied with the Court’s decrees for a reasonable period of time; (2) eliminated the vestiges of

 

 
Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 3 of 7 PagelD #: 1730

prior de jure discrimination to the extent practicable; and (3) demonstrated a good-faith
commitment to the whole of the Court’s decrees and to those provisions of the law and the
Constitution that were the predicate for judicial intervention in the first instance. See Missouri v.
Jenkins, 515 U.S. 70, 87-89 (1995); Freeman vy. Pitts, 503 U.S. 467, 491-92, 498 (1992); Bd. of
Educ. of Oklahoma City Pub. Sch. v. Dowell, 498 U.S. 237, 248-50 (1991).

The Supreme Court has identified six areas, commonly known as the “Green factors,”
that must be addressed as part of the determination of whether a school district has fulfilled its
duties and eliminated vestiges of the prior dual system to the extent practicable: (1) student
assignment; (2) faculty; (3) staff; (4) transportation; (5) extracurricular activities; and (6)
facilities. See Dowell, 498 U.S. at 250 (discussing Green, 391 U.S. at 435). The Supreme Court
also has approved consideration of other indicia, such as “quality of education,” as important
factors for determining whether the school district has fulfilled its desegregation obligations.
Freeman, 503 U.S. at 492-93.

Analysis

A. Student Assignment

As of March 2019, the District’s demographics were as follows:!

 

 

 

 

 

 

Black students White Students of TOTAL
students other races
East Webster 46 (11.9%) 340 (87.6%) 2 (.5%) 388
Elementary
School
Eupora 136 (30.8%) 299 (67.8%) 6 (1.4%) 441
Elementary
School
East Webster 68 (13.5) 428 (85.3%) 6 (1.2%) 502
High School
Eupora High 148 (33.1%) 296 (66.2%) 3 (.7%) 447
School

 

 

 

 

 

 

 

' See ECF No. 100. The numbers listed above do not include pre-kindergarten students.
3

 

 
Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 4 of 7 PagelD #: 1731

 

[ TOTAL |  398(22.4%) | 1,363(76.7%) | 171.0%) | 1,778 |

 

The only transfers that the District permits are by students whose parents are employees
of the District. In the last three school years, twenty-nine students, all of whom are white, have
transferred pursuant to this policy. Eleven of these students have transferred to East Webster,
and 18 have transferred to Eupora. Six of the students resided in Webster County and the
remaining 23 transferred to Webster County from another District. These transfers do not appear
to have a negative effect on desegregation.

The distance between the two high schools is approximately 15 miles, and the distance
between the two elementary schools is approximately 9 miles. The schools offer the same
courses, although occasionally when a school does not have a certified teacher in the relevant
subject, a course may only be offered via skype in the school’s “Distance Learning Lab.” In the
2018-2019 school year, East Webster High School offered Advanced Placement History, and
students at Eupora High School could take the class via skype through their Distance Learning
Lab.” Eupora High School offers Physics to its students, and is offered to East Webster High
School students via skype in their Distance Learning Lab. When students take classes through
the Distance Learning Lab, facilitators are on-site to supervise and facilitate. It does not appear
that the course offerings are inequitable across schools.

B. Faculty and Staff

Under the 1970 Order, the District is required to assign faculty and staff so that in no case
will the racial composition of a staff indicate that a school is intended for black students or white
students. 1970 Order, Attachment A. As of March 2019, the District employs 147 white full-

time teachers and four black full-time teachers, and two part-time teachers, both of whom are

 

* In 2019-2020, no students signed up for AP History.

 

 
Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 5 of 7 PagelD #: 1732

white. Two of the black teachers work at Eupora High School, one works at Eupora Elementary
School, and one works at East Webster High School.’ The District hires centrally, and has stated
that it sends recruiting representatives to Mississippi State, Mississippi Valley, Ole Miss, and
Jackson State Universities.

C. Facilities

Physical facilities should be deemed unitary when the District has ensured, to the extent
practicable, that its facilities are not amenable to racial identification simply on the basis of their
physical condition. Swann v. Charlotte-Mecklenburg Bd. of Education, 402 U.S. 1, 18 (1971).
The District has performed work on facilities based on needs that have arisen. In April 2011, a
tornado damaged East Webster High School, and consequently the District needed to do
construction on that school, which continued into 2013. In 2013, the District also built a new
Physical Education building on the Eupora High School campus, and expanded the cafeterias at
both East Webster Elementary School and Eupora Elementary School. In 2014, there was a fire
at Eupora High School, which was repaired in 2015.

D. Extracurricular Activities

A school district’s extracurricular activities will be deemed unitary if they “are available
to all students within the school district regardless of race.” Quarles v. Oxford Mun. Sep. Sch.
Dist., 868 F.2d 750, 757 (Sth Cir. 1989). The District has provided information affirming that no
school has race related participation restrictions, though some sports teams have tryouts for the
teams. The schools each offer the same sports programs. East Webster High School offers
students the opportunity to participate in twelve sports teams and seven clubs. Eupora High
School offers students the opportunity to participate in twelve sports teams and nine clubs.

E. Transportation

 

3 ECF No. 100.

 
Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 6 of 7 PagelD #: 1733

“Bus routes and the assignment of students to buses will be designed to insure the
transportation of all eligible pupils on a non-segregated and otherwise non-discriminatory basis.”
Singleton v. Jackson Mun. Separate Sch. Dist., 419 F/.2d 1211, 1218 (5th Cir. 1969). The
Webster County School District transports students to school on 30 routes. Seventeen of the
routes are in the Eupora attendance zone and thirteen are in the East Webster attendance zone.
When the District creates routes, it considers the number of students on a bus, the time each
student spends on the bus, and the length of the route. There are currently no routes that have
students of all one race on the bus.

IV. CONCLUSION

Considering the evidence and relevant factors, the parties request that the Court find that
the District has eradicated the vestiges of past de jure discrimination to the extent practicable for
a reasonable period of time. Therefore, the parties believe that the District is entitled to a

declaration that it is unitary and that it is entitled to the dismissal of this action.

Respectfully submitted,

 
Case: 3:70-cv-00036-GHD-DAS Doc #: 108 Filed: 10/24/19 7 of 7 PagelD #: 1734

ERIC S. DREIBAND
Assistant Attorney General

/s/ Jennifer Marazano

JENNIFER MARANZANO
RENEE M. WOHLENHAUS
SHAHEENA A. SIMONS

United States Department of Justice
Civil Rights Division

Educational Opportunities Section
4 Constitution Square

150 M St., N.E.

Washington, D.C. 20530
Telephone: (202) 305-0185

Fax: (202) 514-8337

 

Plaintiff United States of America

Neva LN er

HUGH GYSON oo
Hugh Gibson, P.A.

Attorney at Law

P.O. Drawer G

Eupora, MS 39744

Telephone: (662) 258-7855

Fax: (662) 258-3467

Defendant Webster County School District

 

 
